Citation Nr: 1242413	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for chronic bronchitis, to include upper respiratory infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Board videoconference hearing was scheduled in June 2012, but the Veteran failed to appear.  The hearing notice was not returned from the U.S. Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

Initially, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has determined that a claim for disability benefits is not limited to a specific diagnostic entity.  That is, when a Veteran files a claim for service connection, the totality of symptoms in the affected anatomical area is contemplated in the application for benefits.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran's claim for bronchitis has been re-categorized to include chronic upper respiratory infections.  The Board notes that a separate claim was filed for service connection for hay fever/sinusitis and denied by the RO; however, the Veteran did not appeal this deternimation.  


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  The Veteran does not have chronic bronchitis or chronic upper respiratory infections due to a disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Chronic bronchitis, to include upper respiratory infections, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA in pre-rating letters dated in June 2008 and February 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service treatment records.  In addition, the Veteran was provided with VA examinations in July 2008.  As the July 2009 examinations included a review of the pertinent medical history, clinical findings, and diagnoses, and was supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits. 

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including (organic disease of the nervous system) sensorineural hearing loss disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

There are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

Analysis

1.  Bilateral Hearing Loss

In this case, the Veteran contends that he has current bilateral hearing loss as a result of noise exposure during his military service.  Specifically, he claims to have been exposed to mortar blasts, heavy gunfire, SCUD missile attacks, and excessive generator noise.  The record reflects that the Veteran served in Iraq and Saudi Arabia and service treatment records note that he was exposed to SCUD missile attacks and other hazardous noise.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.  See 38 U.S.C.A. § 1154(a).

The Veteran's service treatment records are unremarkable for a diagnosis of hearing loss.  In March 1998, he was referred for an audiometry consultation after noting that he had a history of bilateral hearing loss due to years of noise exposure.  On audiological evaluation, puretone thresholds, in decibels, were as follows (in ISO units):






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
15
LEFT
0
0
5
10
10

It was noted that the Veteran had no previous hearing loss except mild loss at 6000 Hertz in both ears in 1993.  The assessment was bilateral normal hearing with excellent word recognition.  

A March 2008 examination conducted several months prior to retirement reflects that the Veteran's ears and drums were normal.  On the corresponding report of medical history, he denied hearing loss.  On audiological evaluation, puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
0
0
0
5
10

The report of a July 2008 VA examination reflects the Veteran's complaints of ringing in his left ear and slight hearing loss.  He reported difficulty understanding speech in the presence of competing background noise and difficulty hearing all the tones in jazz music.  He said he was exposed to excessive generator noise, SCUD attacks and explosions, heavy gunfire, and mortar rounds during service.  He had no civilian occupational exposure and his only recreational noise exposure was the occasional use of a lawn tractor.  During audiological evaluation, the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The diagnosis was bilateral normal hearing.  

A May 2009 VA outpatient treatment record reflects that the Veteran reported a history of hearing loss; however, the physician indicated that there was no hearing loss "by confrontation."  

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing are credible.  The Veteran, however, is not competent to state whether his hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  The question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence.  For this reason, the Board finds that the claim for service connection must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, however, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


2.  Bronchitis

In this case, the Veteran contends that he has chronic bronchitis that was incurred in service.  

The Veteran's service treatment records are unremarkable for a diagnosis of bronchitis.  There are several instances where the Veteran presented with symptoms of congestion and notes were made to rule out an upper respiratory infection.  For example, in April 1992, he complained of a one-week history of chest congestion with no cough or other cold symptoms.  A note was made to rule out an upper respiratory infection.  In April 1995, he complained of a sinus infection that began four days previously.  He complained of nasal congestion and postnasal drip.  There was no sinus tenderness.  The assessment was viral upper respiratory infection.  In November 2000, he presented with complaints of a two-day history runny nose and cold symptoms.  He also complained of a stuffy nose, congestion, draining, crusting in his eyes, body aches, pressure headaches, ear pain, a productive cough, fatigue, and chills.  A note was made to rule out a cold/upper respiratory infection.  He was instructed to increase his fluids and take Tylenol and Deconamine.  In February 2001, he complained of a bad cold with a sore throat.  He also had a nonproductive cough.  It was noted that the Veteran had recurrent respiratory problems since Desert Storm; however, the assessment was acute pharyngitis.  

A July 2008 record from Dr. Nathan reflects that the Veteran was referred for complaints of low back pain and right leg pain.  In the review of systems section, it was noted that the Veteran reported that he had sinus problems, bronchitis, anxiety, depression, and sleep apnea.  During the March 2008 examination that was conducted several months before retirement, the Veteran's nose, sinuses, and lungs were normal.  On the corresponding report of medical history, he reported having bronchitis, sinusitis, and chronic or frequent colds.  The examiner noted that he had acute self-limited bronchitis.

During the July 2008 VA examination, the Veteran reported that he had had an upper respiratory infection the previous winter and was given antibiotics.  He said that the infection resolved and there were no residuals.  He said he had sinusitis and hay fever, which was associated with nasal congestion and postnasal drip.  He stated that he was allergic to ragweed and took Claritin year round.  His main complaint at the time of the examination was nasal drip after running, but without specific impairment.  On physical examination, his nose, mouth, and throat were normal with no facial tenderness.  His lungs were clear.  The examiner indicated that there was no current bronchitis or residuals thereof.  There was also no sinusitis.  Allergic rhinitis was noted by history.

VA outpatient treatment records dated from December 2008 to August 2009 do not reflect any treatment or diagnosis of bronchitis or upper respiratory infection.  In May 2009, the Veteran reported a history of bronchitis, but denied chronic cough or other respiratory problems.  On examination, his breathing was unlabored and his lungs were clear.  

As noted above, the Veteran is competent to describe what he has personally experienced, including having had episodes of bronchitis or upper respiratory infections.  Layno, 6 Vet.App. at 469.  The Board also finds these statements credible.  In this case, however, the Veteran reported to the July 2008 VA examiner that he had one episode of bronchitis the previous winter and that his only current complaint was nasal drip after running.  None of the post-service treatment records document any complaints or treatment for bronchitis or an upper respiratory infection.  Thus, a chronic disability has not been established by the Veteran's own statements or the medical record.

Given the foregoing, the Board finds that to the extent that the Veteran had episodes of bronchitis/ upper respiratory infections during service, these episodes were acute and transitory and did not result in chronic disability.  The evidence does not show that he currently has chronic bronchitis or upper respiratory infections.  

Under these circumstances, although the Veteran has not specifically alleged a respiratory disability due to undiagnosed illness, the Board has also considered the provisions 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, applicable to Persian Gulf veterans.  Here, however, the Veteran's symptoms during service were attributed to a known clinical diagnoses.  Furthermore, the Veteran has not reported any signs or symptoms capable of independent verification and the record does otherwise show any objective indications of a current chronic disability.  

In sum, the preponderance of the evidence shows that the Veteran does not have chronic bronchitis or upper respiratory infections.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d 1356   (2001).  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim and service connection for chronic bronchitis and upper respiratory infections must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for chronic bronchitis, to include upper respiratory infections, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


